348 S.W.3d 864 (2011)
Crystal RYUN, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 73510.
Missouri Court of Appeals, Western District.
September 27, 2011.
Crystal Ryun, Kansas City, MO, Appellant pro se.
Larry R. Ruhmann, Jefferson City, MO, for respondent.
Before: VICTOR C. HOWARD, P.J., and ALOK AHUJA and KAREN KING MITCHELL, JJ.

ORDER
PER CURIAM:
Appellant Crystal Ryun filed a claim for unemployment compensation benefits arising from the termination of her employment with Bay Insulation of Kansas City, Inc. A deputy in the Division of Employment Security determined that Ryun was disqualified from receiving benefits because she was discharged for misconduct connected with work. Ryun appealed to the Division's Appeals Tribunal, which dismissed her appeal when she failed to appear for a scheduled telephone hearing. The Labor and Industrial Relations Commission affirmed the Appeals Tribunal's decision. Ryun now appeals to this Court. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).